1                                                                                 Hon. Christopher Alston
                                                                                                Chapter 7
2                                                                       Hearing: August 9, 2019, 9:30 a.m.
                                                                                                   Seattle
3                                                                           Response due: August 2, 2019
4

5

6

7                             UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
8

9
     IN RE:                                                      NO. 19-12054
10
     ANDREW L. TURNER,                                           DECLARATION OF ALAN J.
11
                                                                 WENOKUR IN SUPPORT OF
12                          Debtor.                              MOTION FOR SANCTIONS

13

14
              ALAN J. WENOKUR declares under penalty of perjury under all applicable laws as follows:
15
              1. I am a member of Wenokur Riordan PLLC, and attorney for the Debtor Andrew Turner in
16
     this matter. I make this statement from my personal knowledge.
17
              2. Mr. Turner filed his Chapter 7 case on May 31, 2019.
18
              3. Prior to his bankruptcy filing, Mr. Turner’s paychecks were being garnished by judgment
19
     creditor Anthony Tabatznik. Mr. Tabatznik has at least three attorneys working on the Turner matter:
20
     Joseph Calao, in New York City; Mark Goodman, in St. Louis, Missouri; and Craig Sweeney, in
21
     Marietta, Ohio. The wage garnishment was commenced in Ohio (where Mr. Turner’s employer is
22

23

24                                                                           WENOKUR RIORDAN PLLC
     DECLARATION OF ALAN J. WENOKUR - Page 1 of 3                                       ATTORNEYS AT LAW
25                                                                          600 STEWART STREET, SUITE 1300
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    206.682.6224 (WENOKUR)
                                                                                     206.903.0401 (RIORDAN)




     Case 19-12054-CMA           Doc 16    Filed 07/12/19     Ent. 07/12/19 11:16:53     Pg. 1 of 34
1    located) following registration of a New York judgment. All three attorneys, as well as Mr. Tabatznik

2    (a resident of the UK) directly, are listed on the bankruptcy schedules.

3           4. On June 4, 2019, I sent an email to Mr. Calao, copy to Mr. Goodman, advising of the

4    bankruptcy filing and that any wage garnishment must be released. A copy is attached as Exhibit A.

5           5. On June 7, 2019, Mr. Turner’s paycheck was issued but with $2,543.57 deducted for a wage

6    garnishment. Exhibit B.

7           6. On June 10, 2019, I emailed Mr. Calao and Mr. Goodman to advise that the postpetition

8    garnishment was improper and the funds needed to be immediately returned to Mr. Turner. Exhibit C.

9    Mr. Goodman responded right away, advising that he was contacting local counsel to take action.

10          7. Mr. Goodman then emailed me on June 11, asking me to call him, and saying that he was not

11   sure I was correct regarding dates. Exhibit D.

12          8. Given attorneys’ schedules, it took a few days to connect by phone. I then spoke with Mark

13   Goodman and Craig Sweeney, and explained to them that the automatic stay required that they take

14   affirmative steps to stop the garnishment and restore the withheld funds.

15          9. On June 21, 2019, the date of the next paycheck, Mr. Turner’s pay was again shy $2,543.57

16   for the ongoing wage garnishment. I emailed Mr. Goodman and Mr. Sweeney and requested that they

17   take care of matters immediately. Mr. Goodman responded by stating that he would ask Mr. Sweeney

18   to do so. Exhibit E.

19          10. Mr. Goodman then emailed me to ask me to confirm his assumption that a simple notice to

20   the employer would not suffice. I responded by providing him with case law stating that the creditor

21   has an affirmative duty to release the garnishment. Exhibit F.

22          11. On July 1, I had an exchange with Mr. Sweeney, who had been communicating with Scott

23   Clements, Mr. Turner’s attorney in Ohio. Mr. Sweeney had asked Mr. Clements to sign off on a

24                                                                              WENOKUR RIORDAN PLLC
     DECLARATION OF ALAN J. WENOKUR - Page 2 of 3                                           ATTORNEYS AT LAW
25                                                                              600 STEWART STREET, SUITE 1300
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        206.682.6224 (WENOKUR)
                                                                                         206.903.0401 (RIORDAN)




     Case 19-12054-CMA          Doc 16     Filed 07/12/19      Ent. 07/12/19 11:16:53        Pg. 2 of 34
1    proposed agreed order in the Ohio garnishment action that would direct a stay of the garnishment

2    “pending the outcome of said Bankruptcy.” I responded by again stating that the garnishment needed

3    to be released, and all funds improperly garnished needed to be returned to Mr. Turner. I also advised

4    that the creditor needed to act unilaterally and that actions should not be held up based on a perceived

5    need to get the signature of Mr. Turner’s counsel. Exhibit G.

6           12. Mr. Sweeney then sent me a revised form of order that provided that the garnishment was

7    stayed, and that all funds withheld on or after May 31 are to be returned to Mr. Turner. I responded by

8    stating that while that wording was less than ideal, the order would suffice so long as there was no

9    further interference with the paycheck and that the garnishment would get released altogether upon

10   entry of a discharge order. Exhibit H.

11          13. I do not know if this order was ever entered. I have heard nothing further from Mr.

12   Tabatznik’s counsel. But to my and my client’s ongoing frustration, Mr. Turner’s next paycheck on

13   July 5 was garnished, again for $2,543.57. Exhibit I.

14          Dated July 11, 2019, in Seattle, Washington.

15
                                                             /s/ Alan J. Wenokur
16                                                           _________________________
                                                             Alan J. Wenokur, WSBA # 13679
17                                                           Attorney for Andrew Turner
18

19

20

21

22

23

24                                                                            WENOKUR RIORDAN PLLC
     DECLARATION OF ALAN J. WENOKUR - Page 3 of 3                                        ATTORNEYS AT LAW
25                                                                           600 STEWART STREET, SUITE 1300
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     206.682.6224 (WENOKUR)
                                                                                      206.903.0401 (RIORDAN)




     Case 19-12054-CMA          Doc 16        Filed 07/12/19    Ent. 07/12/19 11:16:53     Pg. 3 of 34
                        EXHIBIT A




Case 19-12054-CMA   Doc 16   Filed 07/12/19   Ent. 07/12/19 11:16:53   Pg. 4 of 34
Alan Wenokur

From:                Alan Wenokur
Sent:                Tuesday, June 4, 2019 1:37 PM
To:                  Joseph G. Colao
Cc:                  Mark Goodman (Goodman@capessokol.com)
Subject:             RE: Tabatznik v. Turner
Attachments:         341 notice.pdf


Counsel: Andrew Turner filed a Chapter 7 bankruptcy petition on 5/31. A copy of the notice is attached. You will also be
receiving a notice from the Court. All litigation against Mr. Turner is now stayed. To the extent there is a wage
garnishment still pending, that must be released right away.

Alan Wenokur

From: Joseph G. Colao <jcolao@leaderberkon.com>
Sent: Monday, June 3, 2019 6:59 AM
To: Andrew Turner <andrewlturner2@gmail.com>; Alan Wenokur <alan@wrlawgroup.com>
Cc: Mark Goodman (Goodman@capessokol.com) <Goodman@capessokol.com>
Subject: RE: Tabatznik v. Turner

Mr. Turner,

Pursuant to the Court’s April 24, 2019 Order, all outstanding documents were to be produced by May 24,
2019. To date, we have yet to receive any additional documents from you. Nor have you requested an
extension of time. Accordingly, you are once again in violation of a Court Order. Please advise immediately
when documents will be produced.

Please also be advised that all outstanding documents must be produced well in advance of your June 25,
2019 deposition.

Joe.




Joseph G. Colao, Esq.
630 Third Avenue, New York, NY 10017
P 212.486.2400 | F 212.486.3099
leaderberkon.com | Bio | vCard




From: Joseph G. Colao
Sent: Wednesday, April 24, 2019 2:30 PM
To: Andrew Turner <andrewlturner2@gmail.com>; Alan Wenokur <alan@wrlawgroup.com>
Cc: Mark Goodman (Goodman@capessokol.com) <Goodman@capessokol.com>
Subject: Re: Tabatznik v. Turner
                                                            1


         Case 19-12054-CMA             Doc 16   Filed 07/12/19       Ent. 07/12/19 11:16:53        Pg. 5 of 34
                        EXHIBIT B




Case 19-12054-CMA   Doc 16   Filed 07/12/19   Ent. 07/12/19 11:16:53   Pg. 6 of 34
Alan Wenokur

From:              Andrew Turner <andrewlturner2@gmail.com>
Sent:              Friday, June 7, 2019 12:12 PM
To:                Alan Wenokur
Subject:           Fwd: Check stub




Sent from Andrew L Turner's iPad

Begin forwarded message:

       From: Tom Leonard <Tom.Leonard@TrinityRehabServices.com>
       Date: June 7, 2019 at 11:32:08 AM PDT
       To: Andrew L Turner <andrewlturner2@gmail.com>
       Subject: Check stub



       Confidentiality Notice: This e‐mail message, including any attachments, is for the sole use of the
       intended recipient(s) and may contain confidential and privileged information. Any unauthorized review,
       use, disclosure or distribution is prohibited. If you are not the addressee indicated in this message (or
       responsible for delivery of the message to such person), please contact the sender by reply e‐mail and
       destroy all copies of the communication and any attachments.




                                                           1


           Case 19-12054-CMA        Doc 16     Filed 07/12/19      Ent. 07/12/19 11:16:53         Pg. 7 of 34
                                      2


Case 19-12054-CMA   Doc 16   Filed 07/12/19   Ent. 07/12/19 11:16:53   Pg. 8 of 34
                        EXHIBIT C




Case 19-12054-CMA   Doc 16   Filed 07/12/19   Ent. 07/12/19 11:16:53   Pg. 9 of 34
Alan Wenokur

From:                Alan Wenokur
Sent:                Monday, June 10, 2019 9:43 AM
To:                  Joseph G. Colao; Mark Goodman (Goodman@capessokol.com)
Subject:             Turner / Tabatznik STAY OF COLLECTION AND POSTPETITION GARNISHMENT


Counsel: Andrew Turner’s paycheck dated June 7, 2019, contained an entry for a $2,543.57 wage garnishment
withholding. This garnishment should have terminated effective May 31, the date of Mr. Turner’s Chapter 7 filing. The
postpetition garnishment is a violation of the bankruptcy stay. Affirmative steps need to be taken on your part to stop
the garnishment and get the funds withheld returned to Mr. Turner. Please give this your immediate attention. Thank
you.

Alan J. Wenokur
WENOKUR RIORDAN PLLC
600 Stewart St., Suite 1300
Seattle, WA 98101
(206) 682‐6224
www.wrlawgroup.com

NOTICE: This electronic message transmission contains information which may be confidential or privileged.
The information is intended to be for the use of the individual or entity named above. If you are not the
intended recipient, please be aware that any disclosure, copying, distribution or use of the contents of this
information is prohibited. If you received this electronic transmission in error, please notify the sender and
delete the copy you received.




                                                            1


        Case 19-12054-CMA           Doc 16      Filed 07/12/19      Ent. 07/12/19 11:16:53         Pg. 10 of 34
                         EXHIBIT D




Case 19-12054-CMA   Doc 16   Filed 07/12/19   Ent. 07/12/19 11:16:53   Pg. 11 of 34
Alan Wenokur

From:                                                                                                                                                            Mark E. Goodman <Goodman@capessokol.com>
Sent:                                                                                                                                                            Tuesday, June 11, 2019 12:56 PM
To:                                                                                                                                                              Alan Wenokur
Subject:                                                                                                                                                         RE: Turner / Tabatznik STAY OF COLLECTION AND POSTPETITION GARNISHMENT



Alan, would you please call me to discuss this. I am not sure you are correct regarding the dates. Thanks.

Mark E. Goodman
Senior Counsel
Capes Sokol

Pierre Laclede Center
7701 Forsyth Boulevard, Twelfth Floor
St. Louis, Missouri 63105-1818
P: 314.505.5430
F: 314.505.5431
C: 314.602.9250
capessokol.com




    The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




Capes, Sokol, Goodman & Sarachan, P.C. CONFIDENTIALITY NOTICE: The materials enclosed with this
email transmission are private and confidential. The information contained in the material is privileged and is
intended only for the use of the individual(s) or entity(ies) named above. If you are not the intended recipient,
be advised that unauthorized use, disclosure, copying, distribution, or the taking of any action in reliance on the
contents of this emailed information is strictly prohibited. If you have received this email transmission in error,
please immediately notify us either by telephone or by email to arrange for return of the emailed information to
us.

From: Alan Wenokur <alan@wrlawgroup.com>
Sent: Monday, June 10, 2019 11:43 AM
To: Joseph G. Colao <jcolao@leaderberkon.com>; Mark E. Goodman <Goodman@capessokol.com>
Subject: Turner / Tabatznik STAY OF COLLECTION AND POSTPETITION GARNISHMENT

Counsel: Andrew Turner’s paycheck dated June 7, 2019, contained an entry for a $2,543.57 wage garnishment
withholding. This garnishment should have terminated effective May 31, the date of Mr. Turner’s Chapter 7 filing. The
postpetition garnishment is a violation of the bankruptcy stay. Affirmative steps need to be taken on your part to stop


                                                                                                                                                                                                  1


                                                                Case 19-12054-CMA                                                                                             Doc 16    Filed 07/12/19   Ent. 07/12/19 11:16:53    Pg. 12 of 34
the garnishment and get the funds withheld returned to Mr. Turner. Please give this your immediate attention. Thank
you.

Alan J. Wenokur
WENOKUR RIORDAN PLLC
600 Stewart St., Suite 1300
Seattle, WA 98101
(206) 682‐6224
www.wrlawgroup.com

NOTICE: This electronic message transmission contains information which may be confidential or privileged.
The information is intended to be for the use of the individual or entity named above. If you are not the
intended recipient, please be aware that any disclosure, copying, distribution or use of the contents of this
information is prohibited. If you received this electronic transmission in error, please notify the sender and
delete the copy you received.




                                                          2


        Case 19-12054-CMA          Doc 16     Filed 07/12/19      Ent. 07/12/19 11:16:53       Pg. 13 of 34
                         EXHIBIT E




Case 19-12054-CMA   Doc 16   Filed 07/12/19   Ent. 07/12/19 11:16:53   Pg. 14 of 34
Alan Wenokur

From:                                                                                                                                                            Mark E. Goodman <Goodman@capessokol.com>
Sent:                                                                                                                                                            Friday, June 21, 2019 9:35 AM
To:                                                                                                                                                              Alan Wenokur
Subject:                                                                                                                                                         RE: Turner post-petition check stub



I have asked Craig to take care of this immediately.

Mark E. Goodman
Senior Counsel
Capes Sokol

Pierre Laclede Center
7701 Forsyth Boulevard, Twelfth Floor
St. Louis, Missouri 63105-1818
P: 314.505.5430
F: 314.505.5431
C: 314.602.9250
capessokol.com




    The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




Capes, Sokol, Goodman & Sarachan, P.C. CONFIDENTIALITY NOTICE: The materials enclosed with this
email transmission are private and confidential. The information contained in the material is privileged and is
intended only for the use of the individual(s) or entity(ies) named above. If you are not the intended recipient,
be advised that unauthorized use, disclosure, copying, distribution, or the taking of any action in reliance on the
contents of this emailed information is strictly prohibited. If you have received this email transmission in error,
please immediately notify us either by telephone or by email to arrange for return of the emailed information to
us.

From: Alan Wenokur <alan@wrlawgroup.com>
Sent: Friday, June 21, 2019 11:04 AM
To: Mark E. Goodman <Goodman@capessokol.com>; Sweeney, Craig <CSweeney@bricker.com>
Subject: RE: Turner post‐petition check stub

Andy Turner tells me that additional money was withheld from his paycheck this week. You really need to take care of
this immediately and see that all money withheld postpetition is restored to his wages.

Alan Wenokur
                                                                                                                                                                                                1


                                                                Case 19-12054-CMA                                                                                            Doc 16    Filed 07/12/19   Ent. 07/12/19 11:16:53   Pg. 15 of 34
From: Mark E. Goodman <Goodman@capessokol.com>
Sent: Tuesday, June 18, 2019 12:48 PM
To: Sweeney, Craig <CSweeney@bricker.com>
Cc: Alan Wenokur <alan@wrlawgroup.com>
Subject: FW: Turner post‐petition check stub

Craig, see below.

Mark E. Goodman
Senior Counsel
Capes Sokol

Pierre Laclede Center
7701 Forsyth Boulevard, Twelfth Floor
St. Louis, Missouri 63105-1818
P: 314.505.5430
F: 314.505.5431
C: 314.602.9250
capessokol.com




       The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




Capes, Sokol, Goodman & Sarachan, P.C. CONFIDENTIALITY NOTICE: The materials enclosed with this
email transmission are private and confidential. The information contained in the material is privileged and is
intended only for the use of the individual(s) or entity(ies) named above. If you are not the intended recipient,
be advised that unauthorized use, disclosure, copying, distribution, or the taking of any action in reliance on the
contents of this emailed information is strictly prohibited. If you have received this email transmission in error,
please immediately notify us either by telephone or by email to arrange for return of the emailed information to
us.

From: Alan Wenokur <alan@wrlawgroup.com>
Sent: Tuesday, June 18, 2019 2:32 PM
To: Mark E. Goodman <Goodman@capessokol.com>
Subject: Turner post‐petition check stub

Mark—Below is the paystub for pay date 6/7/2019, showing a $2,543.57 wage garnishment. I don’t have Craig
Sweeney’s email address. Please forward to him. Thank you.

Alan


                                                                                                                                                                                      2


                                                                   Case 19-12054-CMA                                                                                Doc 16   Filed 07/12/19   Ent. 07/12/19 11:16:53   Pg. 16 of 34
From: Andrew Turner <andrewlturner2@gmail.com>
Sent: Friday, June 7, 2019 12:12 PM
To: Alan Wenokur <alan@wrlawgroup.com>
Subject: Fwd: Check stub



Sent from Andrew L Turner's iPad

Begin forwarded message:

       From: Tom Leonard <Tom.Leonard@TrinityRehabServices.com>
       Date: June 7, 2019 at 11:32:08 AM PDT
       To: Andrew L Turner <andrewlturner2@gmail.com>
       Subject: Check stub



       Confidentiality Notice: This e‐mail message, including any attachments, is for the sole use of the
       intended recipient(s) and may contain confidential and privileged information. Any unauthorized review,
       use, disclosure or distribution is prohibited. If you are not the addressee indicated in this message (or
       responsible for delivery of the message to such person), please contact the sender by reply e‐mail and
       destroy all copies of the communication and any attachments.




                                                           3


       Case 19-12054-CMA           Doc 16      Filed 07/12/19      Ent. 07/12/19 11:16:53        Pg. 17 of 34
                         EXHIBIT F




Case 19-12054-CMA   Doc 16   Filed 07/12/19   Ent. 07/12/19 11:16:53   Pg. 18 of 34
Alan Wenokur

From:                Alan Wenokur
Sent:                Friday, June 21, 2019 10:36 AM
To:                  Mark E. Goodman
Subject:             RE: Turner post-petition check stub


That is correct. You need to take affirmative actions to quash the garnishment. The law on this is clear. E.g.:

The scope of the automatic stay is sufficiently broad so as to place an affirmative duty on a creditor garnishing a debtor's
wages to release the garnishment upon receiving notice of the debtor's bankruptcy. [*862] In re Scroggin, 364 B.R. 772,
779‐80 (10th Cir. B.A.P. 2007); In re Timbs v. Gross, 178 B.R. 989, 991 (Bankr. E.D. Term. 1994); In re Dennis, 17 B.R. 558,
560 (Bankr. M.D.Ga. 1982).

In re Russell, 441 B.R. 859, 861‐62 (Bankr. N.D. Ohio 2010)



From: Mark E. Goodman <Goodman@capessokol.com>
Sent: Friday, June 21, 2019 9:38 AM
To: Alan Wenokur <alan@wrlawgroup.com>
Subject: RE: Turner post‐petition check stub

I assume that simple notice of the May 31 filing to the employer will not suffice, correct?

Mark E. Goodman
Senior Counsel
Capes Sokol

Pierre Laclede Center
7701 Forsyth Boulevard, Twelfth Floor
St. Louis, Missouri 63105-1818
P: 314.505.5430
F: 314.505.5431
C: 314.602.9250
capessokol.com




Capes, Sokol, Goodman & Sarachan, P.C. CONFIDENTIALITY NOTICE: The materials enclosed with this
email transmission are private and confidential. The information contained in the material is privileged and is
                                                              1


        Case 19-12054-CMA            Doc 16      Filed 07/12/19       Ent. 07/12/19 11:16:53         Pg. 19 of 34
intended only for the use of the individual(s) or entity(ies) named above. If you are not the intended recipient,
be advised that unauthorized use, disclosure, copying, distribution, or the taking of any action in reliance on the
contents of this emailed information is strictly prohibited. If you have received this email transmission in error,
please immediately notify us either by telephone or by email to arrange for return of the emailed information to
us.

From: Alan Wenokur <alan@wrlawgroup.com>
Sent: Friday, June 21, 2019 11:37 AM
To: Mark E. Goodman <Goodman@capessokol.com>
Subject: RE: Turner post‐petition check stub

Thank you.

From: Mark E. Goodman <Goodman@capessokol.com>
Sent: Friday, June 21, 2019 9:35 AM
To: Alan Wenokur <alan@wrlawgroup.com>
Subject: RE: Turner post‐petition check stub

I have asked Craig to take care of this immediately.

Mark E. Goodman
Senior Counsel
Capes Sokol

Pierre Laclede Center
7701 Forsyth Boulevard, Twelfth Floor
St. Louis, Missouri 63105-1818
P: 314.505.5430
F: 314.505.5431
C: 314.602.9250
capessokol.com




Capes, Sokol, Goodman & Sarachan, P.C. CONFIDENTIALITY NOTICE: The materials enclosed with this
email transmission are private and confidential. The information contained in the material is privileged and is
intended only for the use of the individual(s) or entity(ies) named above. If you are not the intended recipient,
be advised that unauthorized use, disclosure, copying, distribution, or the taking of any action in reliance on the
contents of this emailed information is strictly prohibited. If you have received this email transmission in error,
please immediately notify us either by telephone or by email to arrange for return of the emailed information to
us.


                                                         2


       Case 19-12054-CMA          Doc 16     Filed 07/12/19     Ent. 07/12/19 11:16:53       Pg. 20 of 34
From: Alan Wenokur <alan@wrlawgroup.com>
Sent: Friday, June 21, 2019 11:04 AM
To: Mark E. Goodman <Goodman@capessokol.com>; Sweeney, Craig <CSweeney@bricker.com>
Subject: RE: Turner post‐petition check stub

Andy Turner tells me that additional money was withheld from his paycheck this week. You really need to take care of
this immediately and see that all money withheld postpetition is restored to his wages.

Alan Wenokur

From: Mark E. Goodman <Goodman@capessokol.com>
Sent: Tuesday, June 18, 2019 12:48 PM
To: Sweeney, Craig <CSweeney@bricker.com>
Cc: Alan Wenokur <alan@wrlawgroup.com>
Subject: FW: Turner post‐petition check stub

Craig, see below.

Mark E. Goodman
Senior Counsel
Capes Sokol

Pierre Laclede Center
7701 Forsyth Boulevard, Twelfth Floor
St. Louis, Missouri 63105-1818
P: 314.505.5430
F: 314.505.5431
C: 314.602.9250
capessokol.com




Capes, Sokol, Goodman & Sarachan, P.C. CONFIDENTIALITY NOTICE: The materials enclosed with this
email transmission are private and confidential. The information contained in the material is privileged and is
intended only for the use of the individual(s) or entity(ies) named above. If you are not the intended recipient,
be advised that unauthorized use, disclosure, copying, distribution, or the taking of any action in reliance on the
contents of this emailed information is strictly prohibited. If you have received this email transmission in error,
please immediately notify us either by telephone or by email to arrange for return of the emailed information to
us.

From: Alan Wenokur <alan@wrlawgroup.com>
Sent: Tuesday, June 18, 2019 2:32 PM
                                                          3


        Case 19-12054-CMA          Doc 16      Filed 07/12/19     Ent. 07/12/19 11:16:53        Pg. 21 of 34
To: Mark E. Goodman <Goodman@capessokol.com>
Subject: Turner post‐petition check stub

Mark—Below is the paystub for pay date 6/7/2019, showing a $2,543.57 wage garnishment. I don’t have Craig
Sweeney’s email address. Please forward to him. Thank you.

Alan

From: Andrew Turner <andrewlturner2@gmail.com>
Sent: Friday, June 7, 2019 12:12 PM
To: Alan Wenokur <alan@wrlawgroup.com>
Subject: Fwd: Check stub



Sent from Andrew L Turner's iPad

Begin forwarded message:

       From: Tom Leonard <Tom.Leonard@TrinityRehabServices.com>
       Date: June 7, 2019 at 11:32:08 AM PDT
       To: Andrew L Turner <andrewlturner2@gmail.com>
       Subject: Check stub



       Confidentiality Notice: This e‐mail message, including any attachments, is for the sole use of the
       intended recipient(s) and may contain confidential and privileged information. Any unauthorized review,
       use, disclosure or distribution is prohibited. If you are not the addressee indicated in this message (or
       responsible for delivery of the message to such person), please contact the sender by reply e‐mail and
       destroy all copies of the communication and any attachments.




                                                           4


       Case 19-12054-CMA           Doc 16      Filed 07/12/19      Ent. 07/12/19 11:16:53        Pg. 22 of 34
                                      5


Case 19-12054-CMA   Doc 16   Filed 07/12/19   Ent. 07/12/19 11:16:53   Pg. 23 of 34
                         EXHIBIT G




Case 19-12054-CMA   Doc 16   Filed 07/12/19   Ent. 07/12/19 11:16:53   Pg. 24 of 34
Alan Wenokur

From:                  Alan Wenokur
Sent:                  Monday, July 1, 2019 12:15 PM
To:                    Sweeney, Craig; Mark E. Goodman
Cc:                    Clements, Scott; Andrew Turner
Subject:               FW: Tabatznik v. Turner [IWOV-Bricker2.FID1651150] [DMC-MAIN.FID2040439]
Attachments:           Notice of Bankruptcy.DOCX; Entry of Stay.DOCX


Counsel: Scott Clements forwarded this to me. As I’ve said before, you need to quash the garnishment such that the
money held by the employer post‐bankruptcy is restored to Mr. Turner. A “stay” of the garnishment, as I interpret the
word “stay,” would maintain the status quo including the improper postpetition garnishment of funds. It’s not clear to
me that your proposed order would accomplish that. Further, this is an act that needs to be taken unilaterally and
should not depend on the signature or consent of Mr. Turner’s counsel.

Please assure us that this order is going to stop the garnishment and is going to result in the post‐bankruptcy garnished
funds being restored to Mr. Turner.

Alan

From: Clements, Scott <sclements@dmclaw.com>
Sent: Monday, July 1, 2019 11:29 AM
To: Alan Wenokur <alan@wrlawgroup.com>
Cc: Andrew L Turner (andrewlturner2@gmail.com) (andrewlturner2@gmail.com) <andrewlturner2@gmail.com>; Cozza,
Piero <PCozza@dmclaw.com>
Subject: FW: Tabatznik v. Turner [IWOV‐Bricker2.FID1651150] [DMC‐MAIN.FID2040439]

Alan,

As requested, please see the below email string and attachments. Please let us know how you and Andy would like us to
proceed.

Thanks very much,
Scott


Scott D. Clements, Esquire
Shareholder
412‐392‐5484 Office
888‐811‐7144 Fax
sclements@dmclaw.com|Bio/vCard




NOTICE: You have received an e‐mail from sclements@dmclaw.com. The e‐mail message and all attachments transmitted with it are
intended solely for the use of the intended recipient and may contain legally privileged and confidential information. If you are not
the intended recipient, or an employee or agent responsible for delivering the message to the intended recipient, you are hereby
notified that any dissemination, distribution, copying, or other use of the message or its attachments is strictly prohibited. If you
                                                                  1


         Case 19-12054-CMA              Doc 16       Filed 07/12/19        Ent. 07/12/19 11:16:53           Pg. 25 of 34
have received a message in error, please notify the sender immediately by replying to the message and delete the message from
your computer.
From: Cozza, Piero
Sent: Sunday, June 30, 2019 8:12 PM
To: 'Sweeney, Craig' <CSweeney@bricker.com>
Cc: Clements, Scott <sclements@dmclaw.com>; Wilson, Nancy <NWilson@dmclaw.com>; Skipper, Amber
<askipper@dmclaw.com>
Subject: FW: Tabatznik v. Turner [IWOV‐Bricker2.FID1651150] [DMC‐MAIN.FID2040439]

Craig:

Let me talk to Scott Clemons about this and one of us will get back to you. I was out several days last weeks due to a
mediation and hearings.

Pete


Piero P. Cozza, Esquire
Shareholder
740‐284‐1682 Office
888‐811‐7144 Fax
PCozza@dmclaw.com

From: Sweeney, Craig <CSweeney@bricker.com>
Sent: Tuesday, June 25, 2019 4:00 PM
To: Cozza, Piero <PCozza@dmclaw.com>
Subject: Tabatznik v. Turner [IWOV‐Bricker2.FID1651150]

This message originated from outside your organization

Pete,

I have attached draft filings in the above‐referenced matter. Shortly after receiving the Judgment Entry in our case, I
received a proof of claim form for Mr. Turner. In conjunction with my client’s national counsel (and pursuant to the
bankruptcy stay), we need to stay the garnishment. I spoke to the Belmont County Clerk of Courts and they indicate that
the attached with suffice.

Please let me know if you have any comments or suggestions, and if I have your consent to sign your name “per
authorization.”

‐‐Craig




  Craig E. Sweeney
  Of Counsel
  Bricker & Eckler LLP |       258 Front Street |     Marietta, OH 45750

                                                                2


          Case 19-12054-CMA            Doc 16      Filed 07/12/19       Ent. 07/12/19 11:16:53          Pg. 26 of 34
Direct Dial         | csweeney@bricker.com | v-card | www.bricker.com
This electronic transmission contains information from the law firm of Bricker & Eckler LLP which is privileged, confidential or otherwise the exclusive property of
the intended recipient or Bricker & Eckler LLP. This information is intended for the use of the individual or entity that is the intended recipient. If you have
received this electronic transmission in error, please notify us by telephone at 614‐227‐8899, or by electronic mail at webmaster@bricker.com. Please promptly
destroy the original transmission. Thank you for your assistance.




                                                                                3


        Case 19-12054-CMA                      Doc 16          Filed 07/12/19              Ent. 07/12/19 11:16:53                    Pg. 27 of 34
                         EXHIBIT H




Case 19-12054-CMA   Doc 16   Filed 07/12/19   Ent. 07/12/19 11:16:53   Pg. 28 of 34
Alan Wenokur

From:                      Alan Wenokur
Sent:                      Monday, July 1, 2019 12:54 PM
To:                        Sweeney, Craig; Mark E. Goodman
Cc:                        Clements, Scott; Andrew Turner
Subject:                   RE: Tabatznik v. Turner [DMC-MAIN.FID2040439] [IWOV-Bricker2.FID1651150]


While I think you actually need to strike the garnishment proceeding altogether, it looks like this order gets us where we
need to be for now. That is, provided that there is no further interference with Mr. Turner’s right to a full paycheck going
forward.

Once Mr. Turner gets his discharge in bankruptcy, you will be under an affirmative duty at that point to dismiss the
garnishment action altogether, without further notice from me. That is, it should not await a final order in the
bankruptcy, but a discharge order.

Alan Wenokur

From: Sweeney, Craig <CSweeney@bricker.com>
Sent: Monday, July 1, 2019 12:29 PM
To: Alan Wenokur <alan@wrlawgroup.com>; Mark E. Goodman <Goodman@capessokol.com>
Cc: Clements, Scott <sclements@dmclaw.com>; Andrew Turner <andrewlturner2@gmail.com>
Subject: RE: Tabatznik v. Turner [DMC‐MAIN.FID2040439] [IWOV‐Bricker2.FID1651150]

Alan,

I have attached a revised Notice and Entry for your review that will facilitate the repayment of the funds garnished post‐
bankruptcy. Until a final order is issued in the bankruptcy (and in the event of a voluntary dismissal), my client will agree
to a stay, rather than an outright dismissal of the garnishment action.

Let me know if the attached meets your client’s approval.

‐‐Craig




  Craig E. Sweeney
  Senior Counsel
  Bricker & Eckler LLP | 258 Front Street | Marietta, OH 45750
  Direct Dial (740) 374-4405 | csweeney@bricker.com | v-card | www.bricker.com
  This electronic transmission contains information from the law firm of Bricker & Eckler LLP which is privileged, confidential or otherwise the exclusive property of
  the intended recipient or Bricker & Eckler LLP. This information is intended for the use of the individual or entity that is the intended recipient. If you have
  received this electronic transmission in error, please notify us by telephone at 614‐227‐8899, or by electronic mail at webmaster@bricker.com. Please promptly
  destroy the original transmission. Thank you for your assistance.



                                                                                  1


          Case 19-12054-CMA                      Doc 16          Filed 07/12/19              Ent. 07/12/19 11:16:53                    Pg. 29 of 34
From: Alan Wenokur <alan@wrlawgroup.com>
Sent: Monday, July 1, 2019 3:15 PM
To: Sweeney, Craig <CSweeney@bricker.com>; Mark E. Goodman <Goodman@capessokol.com>
Cc: Clements, Scott <sclements@dmclaw.com>; Andrew Turner <andrewlturner2@gmail.com>
Subject: FW: Tabatznik v. Turner [IWOV‐Bricker2.FID1651150] [DMC‐MAIN.FID2040439]

This Message originated outside your organization.

Counsel: Scott Clements forwarded this to me. As I’ve said before, you need to quash the garnishment such that the
money held by the employer post‐bankruptcy is restored to Mr. Turner. A “stay” of the garnishment, as I interpret the
word “stay,” would maintain the status quo including the improper postpetition garnishment of funds. It’s not clear to
me that your proposed order would accomplish that. Further, this is an act that needs to be taken unilaterally and
should not depend on the signature or consent of Mr. Turner’s counsel.

Please assure us that this order is going to stop the garnishment and is going to result in the post‐bankruptcy garnished
funds being restored to Mr. Turner.

Alan

From: Clements, Scott <sclements@dmclaw.com>
Sent: Monday, July 1, 2019 11:29 AM
To: Alan Wenokur <alan@wrlawgroup.com>
Cc: Andrew L Turner (andrewlturner2@gmail.com) (andrewlturner2@gmail.com) <andrewlturner2@gmail.com>; Cozza,
Piero <PCozza@dmclaw.com>
Subject: FW: Tabatznik v. Turner [IWOV‐Bricker2.FID1651150] [DMC‐MAIN.FID2040439]

Alan,

As requested, please see the below email string and attachments. Please let us know how you and Andy would like us to
proceed.

Thanks very much,
Scott


Scott D. Clements, Esquire
Shareholder
412‐392‐5484 Office
888‐811‐7144 Fax
sclements@dmclaw.com|Bio/vCard




NOTICE: You have received an e‐mail from sclements@dmclaw.com. The e‐mail message and all attachments transmitted with it are
intended solely for the use of the intended recipient and may contain legally privileged and confidential information. If you are not
the intended recipient, or an employee or agent responsible for delivering the message to the intended recipient, you are hereby
notified that any dissemination, distribution, copying, or other use of the message or its attachments is strictly prohibited. If you
                                                                  2


         Case 19-12054-CMA              Doc 16       Filed 07/12/19        Ent. 07/12/19 11:16:53           Pg. 30 of 34
have received a message in error, please notify the sender immediately by replying to the message and delete the message from
your computer.
From: Cozza, Piero
Sent: Sunday, June 30, 2019 8:12 PM
To: 'Sweeney, Craig' <CSweeney@bricker.com>
Cc: Clements, Scott <sclements@dmclaw.com>; Wilson, Nancy <NWilson@dmclaw.com>; Skipper, Amber
<askipper@dmclaw.com>
Subject: FW: Tabatznik v. Turner [IWOV‐Bricker2.FID1651150] [DMC‐MAIN.FID2040439]

Craig:

Let me talk to Scott Clemons about this and one of us will get back to you. I was out several days last weeks due to a
mediation and hearings.

Pete


Piero P. Cozza, Esquire
Shareholder
740‐284‐1682 Office
888‐811‐7144 Fax
PCozza@dmclaw.com

From: Sweeney, Craig <CSweeney@bricker.com>
Sent: Tuesday, June 25, 2019 4:00 PM
To: Cozza, Piero <PCozza@dmclaw.com>
Subject: Tabatznik v. Turner [IWOV‐Bricker2.FID1651150]

This message originated from outside your organization

Pete,

I have attached draft filings in the above‐referenced matter. Shortly after receiving the Judgment Entry in our case, I
received a proof of claim form for Mr. Turner. In conjunction with my client’s national counsel (and pursuant to the
bankruptcy stay), we need to stay the garnishment. I spoke to the Belmont County Clerk of Courts and they indicate that
the attached with suffice.

Please let me know if you have any comments or suggestions, and if I have your consent to sign your name “per
authorization.”

‐‐Craig




  Craig E. Sweeney
  Of Counsel
  Bricker & Eckler LLP |       258 Front Street |     Marietta, OH 45750

                                                                3


          Case 19-12054-CMA            Doc 16      Filed 07/12/19       Ent. 07/12/19 11:16:53          Pg. 31 of 34
Direct Dial         | csweeney@bricker.com | v-card | www.bricker.com
This electronic transmission contains information from the law firm of Bricker & Eckler LLP which is privileged, confidential or otherwise the exclusive property of
the intended recipient or Bricker & Eckler LLP. This information is intended for the use of the individual or entity that is the intended recipient. If you have
received this electronic transmission in error, please notify us by telephone at 614‐227‐8899, or by electronic mail at webmaster@bricker.com. Please promptly
destroy the original transmission. Thank you for your assistance.




                                                                                4


        Case 19-12054-CMA                      Doc 16          Filed 07/12/19              Ent. 07/12/19 11:16:53                    Pg. 32 of 34
                             EXHIBIT I




Case 19-12054-CMA   Doc 16   Filed 07/12/19   Ent. 07/12/19 11:16:53   Pg. 33 of 34
              CO.    FILE      DEPT.     CLOCK   VCHR. NO.    056
              FHC    001741 000100               0000260012 1                        Earnings Statement
              TRINITY REHABILITATION         SERVICES        LLC                     Period Beginning:       06 09 2019
              72640 FAIRPOINT-NEW          ATHENS    ROAD                            Period Ending:          06 22 2019
              ST.CLAIRSVILLE      OH 43950                                           Pay Date:               07 05 2019



              Taxable Marital Status:   Married                                          ANDREW LLOYD TURNER
              Exemptions/Allowances:                                                     13002 SUNRISE DRIVE, NE
                Federal:           1
                WA:                No State Income Tax
                                                                                         BAINBRIDGE ISLAND WA 98110




                      rate       hours       this period            year to date
Regular        14230 76         80 00       14 230 76               199 230 64       7406950069
             Gross Pay                     $14 230 76               199 230 64


             Statutory
             Federal Income Tax      -2 919 74                       40 876 36
             Medicare Tax              -206 34                        2 888 84
             Social Security Tax                                      8 239 80
             WA Paid Family Leave Ins                                   177 16
             WA Paid Medical Leave Ins                                  159 48


             Garnishment                     -2 543 57               12 717 85

             Net Pay                         $8 561 11
             Checking                        -8 561 11

             Net Check                            $0 00



               Your federal taxable wages this period are
               $14 230 76




                                                                                                                                   2000 A DP, LLC




              TRINITY REHABILITATION SERVICES LLC                                    Advice number:                00000260012
              72640 FAIRPOINT-NEW ATHENS ROAD                                        Pay date:                     07 05 2019
              ST CLAIRSVILLE OH 43950



              Deposited     to the account of                                        account number      transit    ABA                 amount
              ANDREW        LLOYD TURNER                                            xxxxxx5111           xxxx xxxx                 $8 561 11




                                                                                                  NON-NEGOTIABLE


          Case 19-12054-CMA               Doc 16         Filed 07/12/19            Ent. 07/12/19 11:16:53           Pg. 34 of 34
